Citation Nr: 0404920	
Decision Date: 02/20/04    Archive Date: 02/27/04

DOCKET NO.  00-01 397	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for psychiatric 
disability.

2.  Entitlement to service connection for alcohol dependence.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. L. Wight, Counsel

INTRODUCTION


The veteran served on active duty from November 1959 to 
January 1962.

This case initially came before the Board of Veterans' 
Appeals (Board) on appeal of a September 1999 rating decision 
rendered by the Cleveland, Ohio, Regional Office (RO) of the 
Department of Veterans Affairs (VA).  

The veteran presented testimony from the RO at a 
videoconference hearing held before the undersigned Member of 
the Board, seated in Washington, DC, in September 2000.  A 
transcript of this hearing is associated with the claims 
folder.  Thereafter, in February 2001, the Board remanded the 
case to the RO for further development.  The requested 
development has been completed and the case has been returned 
to the Board for further appellate consideration.


FINDINGS OF FACT

1.  All pertinent notification and evidential development 
necessary for an equitable disposition of the issues decided 
herein have been completed.  

2.  A psychiatric disability was not present in service or 
for years thereafter and any currently manifested psychiatric 
disability is not etiologically related to the veteran's 
period of active service.

3.  The veteran's claim for service connection for alcohol 
dependence was received after November 1990.

4.  Service connection is not in effect for any disability.




CONCLUSIONS OF LAW

1.  A psychiatric disability was not incurred in or 
aggravated by active service.  38 U.S.C.A. § 1131 (West 
2002); 38 C.F.R. § 3.303 (2003).

2.  The veteran's claim of service connection for alcohol 
dependency must be denied by operation of law.  38 U.S.C.A. 
§§ 105, 1131 (West 2002); 38 C.F.R. § 3.301 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

Initially, the Board notes that during the pendency of these 
claims, the Veterans Claims Assistance Act of 2000 (VCAA), 
Pub. L. No. 106-475, 114 Stat. 2096 (2000), was signed into 
law and codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002)).  In addition, regulations 
implementing the VCAA were published at 66 Fed. Reg. 45,620, 
45,630-32 (August 29, 2001) and codified at 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.326 (2003).  The liberalizing 
provisions of the VCAA and the implementing regulations are 
applicable to the issues on appeal.

The Act and the implementing regulations provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  In addition, VA is required to 
notify the claimant that he should submit any pertinent 
evidence in his possession.

As explained below, the veteran's claim for service 
connection for alcohol dependence must be denied because of 
the absence of legal merit.  There is no information or 
evidence that could be obtained to substantiate this claim.  
Consequently, neither the VCAA nor the regulations 
implementing it are applicable to this claim.  

With respect to the claim for service connection for 
psychiatric disability, through the statement of the case, 
supplemental statements of the case, the Board Remand in 
February 2001, and various letters from the RO to the 
veteran, particularly a letter dated in May 2001, the veteran 
has been informed of the evidence and information necessary 
to substantiate his claim, the information required from him 
to enable the RO to obtain evidence on his behalf, the 
assistance that VA would provide to obtain evidence on his 
behalf, and the evidence that he should submit.  Although the 
RO has not specifically requested him to submit any pertinent 
evidence in his possession, it has informed him of the 
evidence that would be pertinent and requested him to submit 
such evidence.  Therefore, the Board is satisfied that VA has 
complied with the notification requirements of the VCAA and 
the implementing regulations.  

The record also reflects that the veteran's service medical 
and personnel records have been obtained, as have all 
pertinent post-service medical records.  In addition, the 
veteran has been afforded an appropriate VA examination.  
Neither the veteran nor his representative has identified any 
outstanding evidence that could be obtained to substantiate 
the claim.  The Board is also unaware of any such evidence.  
In sum, the Board is also satisfied that VA has complied with 
the duty to assist requirements of the VCAA and the 
implementing regulations.

The Board acknowledges that the RO adjudicated the veteran's 
claim prior to complying with the notice requirements of the 
VCAA and the implementing regulations.  In Pelegrini v. 
Principi, No. 01-944 (U.S. Vet. App. Jan. 13, 2004), the 
United States Court of Appeals for Veterans Claims (Court) 
held that the plain language of 38 U.S.C.A. § 5103(a) (West 
2002), requires that notice to a claimant pursuant to the 
VCAA be provided "at the time" that, or "immediately 
after," VA receives a complete or substantially complete 
application for VA-administered benefits.  Id. at 11.  
Pelegrini further held that VA failed to demonstrate that, 
"lack of such a pre-AOJ-decision notice was not prejudicial 
to the appellant, see 38 U.S.C.A. § 7261(b)(2) (as amended by 
the Veterans Benefits Act of 2002, Pub. L. No. 107-330, 
§ 401, 116 Stat. 2820, 2832) (providing that "[i]n making 
the determinations under [section 7261(a)], the Court shall . 
. . take due account of the rule of prejudicial error")."  
Id at 13.

This obviously could not be avoided in this case since the 
veteran's claim was submitted more than a year prior to the 
enactment of the VCAA.  The supplemental statement of the 
case issued in August 2003 reflects that the RO rating 
specialist addressed the veteran's claim on a de novo basis.  
There is no indication or reason to believe that the decision 
would have been different had the claim not been the subject 
of prior adjudications.  Therefore, in the Board's opinion, 
there is no prejudice to the veteran.  See Bernard v. Brown, 
4 Vet. App. 384 (1993).

Moreover, satisfying the strict letter holding in Pelegrini 
would require the Board to dismiss every case that did not 
absolutely meet these standards.  Such an action would render 
a rating decision promulgated prior to providing the veteran 
full VCAA notice void ab initio, which in turn would nullify 
the notice of disagreement and substantive appeal filed by 
the veteran.  In other words, strictly following Pelegrini 
would require that the entire rating process be reinitiated 
from the very beginning.  That is, the claimant would be 
provided VCAA notice and an appropriate amount of time to 
respond before an initial rating action.  Following the 
rating decision, the claimant would have to file a new notice 
of disagreement, a new statement of the case would be 
required, and finally, the submission of a substantive appeal 
by the claimant.  The prior actions of the veteran would be 
nullified by a strict reading of Pelegrini, and essentially 
place the veteran at the end of the line of cases waiting to 
be adjudicated.  In the Board's opinion, no useful purpose 
would be served by this course of action in light of the fact 
that the veteran's claim was considered on a de novo basis by 
the RO rating specialist in August 2003. Accordingly, the 
Board will address the merits of the veteran's claim.  



Evidentiary Background 

The veteran's service personnel records reflect that he was 
discharged for unfitness.  It was noted that he had repeated 
offenses of misconduct, unsatisfactory efficiency, and a 
belligerent and irresponsible attitude.  While rehabilitative 
efforts met with initial success, over a period of time, the 
veteran reverted to his "old habits of misconduct and 
irresponsibility."  He desired to get out of the Army any 
way possible and it was felt that his conduct and efficiency 
had deteriorated beyond any possibility of rehabilitation.  
He had two courts marital and three Article 15 nonjudicial 
punishments during his enlistment.   

Prior to his discharge from active duty, the veteran was 
afforded a November 1961 psychiatric examination.  At that 
time, he blamed all of his disciplinary trouble on his 
drinking.  The examining psychiatrist described the veteran 
as sullen, hostile, and defensive.  However, he was oriented 
in all spheres and his mood and affect were within normal 
limits.  The examiner found no evidence of mental illness and 
the veteran was considered to be "a basically immature, 
self-indulgent, impulsive and aggressive individual with 
little capacity to stand any frustration."  It was evident 
to the examiner that the veteran would not be satisfied or 
adaptable in any type of unit to which he might be assigned.  

Post service medical records document a long history of 
substance abuse treatment dating from the late 1970s and 
early 1980s.  The veteran's first documented inpatient 
treatment for alcohol related problems was in April 1978.  At 
that time, he was hospitalized at a VA hospital for treatment 
of alcohol intoxication.  This was followed by inpatient 
treatment in February 1980.  At that time, the veteran was 
brought by police to a VA medical center.  He was intoxicated 
and hallucinating.  He had fallen several times while 
intoxicated and had broken his leg.  He was discharged 
against medical advice after one day of treatment.  However, 
he was subsequently hospitalized at another VA facility from 
March to April 1980 for alcohol abuse.  He averaged 2 quarts 
of whiskey per day and drank as soon as he got up in the 
morning.  Additionally, he took whiskey with him to work.  

The veteran was again hospitalized for alcohol and drug 
detoxication in October 1986.  He reported a history of 
alcohol use since the age of 16.  He drank 2 fifths of 
whiskey daily and experienced shakes, blackouts, and 
seizures.  In addition to alcohol, the veteran regularly used 
drugs.  He had been using Valium daily since 1963.  He also 
took Percodan daily with Tylenol with codeine.  He also 
admitted to amphetamine and cocaine use.  

The veteran returned to a VA medical facility in February 
1987 with hallucinations and tremulousness.  He reported that 
he drank 21/2 quarts of alcohol daily.  Pertinent diagnoses 
were alcohol abuse, benzodiazepine abuse, narcotic abuse, and 
cocaine abuse.  Information received from the North Chicago, 
VA Medical Center (VAMC) indicates that the veteran was 
admitted to detox in March 1987 and was irregularly 
discharged the following day. 

An April 1988 VA outpatient treatment record indicates that 
the veteran gave a history of bad nerves since 1971.  He was 
subsequently hospitalized from May to June 1988 for 
alcoholism with acute withdrawal and delirium tremens after 
displaying questionable seizure activity.  He reported a 
history of heavy alcohol abuse since the age of 10.  He also 
reported intervenous drug abuse.  

He was readmitted in September 1988.  It was noted at that 
time that he had been using alcohol for the past 35 years and 
that his drinking had gotten worse over the past three 
months.  He had been consuming a fifth and a half of liquor 
daily and had experienced blackouts and seizures.  He also 
used two to three joints of marijuana daily and was taking 
Valium.  His anxiety level and tremulousness decreased with 
medication.  It was noted that most of time these complaints 
were, "an attention-seeking maneuver in order to get some 
more drugs."  The veteran left against medical advice before 
additional medication could be issued.  

The veteran was hospitalized in February 1989 for 
rehabilitation for alcoholism and continuous alcohol 
dependence.  He was also noted to have anxiety neurosis and a 
seizure disorder.  Thereafter, in March 1989, the veteran 
again sought treatment for his alcohol and drug addiction.  
He refused detoxication as he had tried such treatment many 
times without success.  The veteran reported that he had a 
problem with alcohol since he was 16 years old.  

The veteran was hospitalized in July 1989 for alcohol 
withdrawal and drug abuse.  He left the hospitalized against 
medical advice when he was not given more Librium or Valium 
injections.  The staff was worried about Benzodiazepine 
addiction.

In August 1989, the veteran returned to the VA medical center 
with complaints of feeling agitated and tremulous.  He also 
had a sensation of crawling skin.  He left the hospital the 
morning after admission against medical advice.  He was 
subsequently readmitted for detoxification in September 1989.  
However, he again left the hospital against medical advice 
after several days.  He reported that he would continue to 
drink stating, "I like it."  

The veteran returned for detoxification treatment in November 
1990 after being arrested for driving under the influence 
(DUI).  The veteran reported a history of drinking since the 
age of 13.  It was noted that the veteran had a seizure 
disorder secondary to his alcohol abuse.  

A subsequent December 1990 VA treatment record notes that the 
veteran complained of alcohol dependence since the age of 14.  
He had a history of cirrhosis of the liver and seizures.  The 
veteran left the waiting room before being referred for an 
alcohol rehabilitation evaluation.  He was subsequently 
hospitalized at another VA medical facility from December 
1990 to January 1991 for treatment of his alcohol dependency.  
Additionally, he had a 5-year history of cannabis use.  The 
veteran reported a history of trouble with alcohol since his 
early teens before he enlisted in the Army.  The veteran was 
refused treatment at the ATU (Alcohol Treatment Unit) as he 
admitted to having a cache of Librium which he took 
surreptitiously during his hospitalization.  He expressed no 
desire to discontinue this practice.  

The veteran was subsequently hospitalized at a VA medical 
center in February 1991 for treatment of alcohol dependence.  
At that time, he reported a 36-year history of alcohol 
problems.  His illegal drug use included marijuana.  The 
veteran was given an irregular discharge as he left the ward 
and never returned.  

Thereafter, the veteran was hospitalized in April 1991 for 
alcohol abuse and delirium tremens.  He complained of spiders 
crawling on him.  Additionally, he complained of auditory 
hallucinations.  The veteran underwent another period of 
hospitalization for alcohol withdrawal syndrome in August 
1991 after waking up nauseous and vomiting.  He sought 
treatment as he was unable to take down very much alcohol and 
began to experience tremors.  His medical history was 
remarkable for alcoholism from the age of 17 with 
"seizures" since the age of 18.  

In June 1996, the veteran was noted to have problems with 
shaking and with his breathing.  A diagnosis of substance 
abuse was rendered.  

The veteran underwent inpatient detoxification in October 
1996.  At that time, the veteran underwent a psychological 
examination.  Assessment was alcohol and tobacco dependence 
with psychological dependence and rule out amnestic disorder.  
The veteran left the unit without authorization and was given 
an irregular discharge.  

From November 1998 to January 1999, the veteran underwent VA 
inpatient substance abuse treatment and detoxification after 
meeting the criteria fro alcohol withdrawal syndrome.  He had 
diagnoses of alcohol dependence with physiological 
dependence, continuous nicotine dependence, and depressive 
disorder.  He drank a fifth of whiskey daily.  While he 
denied hallucinations and any current suicidal or homicidal 
ideations, he had a history of a suicide attempt two years 
previously when he tried to slash his throat with a roofing 
knife.  He complained of anxiety, nervousness, mood swings, 
and frequent headaches.   

Subsequent outpatient treatment records dated from January to 
September 1999 show that the veteran received treatment for 
alcohol dependence with physiological dependence, continuous 
nicotine dependence, and depressive disorder, not otherwise 
specified.  In July 1999, he sought VA housing assistance as 
he was unable to work.  It was noted that he was unable to 
work due to medical conditions that had arisen from many 
years of alcohol dependence.  The veteran had previously 
sought substance abuse treatment, but was noncompliant with 
his appointments and ultimately discontinued treatment.  He 
was noted to have cirrhosis of the liver, an unsteady gait, 
and to have been confined to a wheelchair until recently.  

The veteran filed his claim for service connection for 
psychiatric disability and alcohol dependency in July 1999.  
On his VA Form 21-526, Veteran's Application for Compensation 
or Pension, he reported that his disabilities began in 
November 1959.  However, he acknowledged that he was never 
treated for his claimed psychiatric condition or alcoholism 
during his active service.  

In a statement received in November 1999, the veteran 
expressed his belief that he should have been diagnosed with 
depression and anxiety while on active duty.  He reported 
that there was a delay in his deployment to Germany as he 
drank so much that when he woke up, he discovered that his 
unit had left without him.  He reported that he drank because 
he could not stand the yelling and discouragement.  His 
sergeant had to pour out his liquor many times after catching 
the veteran drinking.  However, he was never sent for 
treatment.  He reported anxiety because he could not cope.  
In his substantive appeal, the veteran wrote that he had 
always suffered from anxiety and depression.  He reported 
that everyone in his family experienced anxiety and 
depression.  His mother died in a "mental ward" and his 
sister was in another mental ward.  His niece had committed 
suicide and his other sister took medication for anxiety.  He 
felt that a specialist should have seen him before his 
discharge from the Army. 

The veteran was hospitalized in July 2000 with a 
progressively worsening mood, confusion, poor concentration, 
forgetfulness, anhedonia, hopelessness, helplessness, mental 
dullness, insomnia, fatigue and poor appetite.  He denied 
recent substance abuse.  The death of his cousin was noted to 
be a precipitating event.  Pertinent diagnoses were major 
depression and generalized anxiety disorder.  He reported 
that he last had a drink 2 years prior to this admission.  

At his September 2000 hearing before the Board, the veteran 
expressed his belief that, had he been given psychiatric 
treatment in the Army, he would not have had to rely on 
alcohol for self-medication.  The veteran reported that he 
had a rough life before enlisting in the Army.  His mother 
was insane and he lived with aunts, uncles, and sisters.  His 
grandmother and grandfather raised him.  Everyone in his 
family had a nervous condition.  He reported problems with 
alcohol and nervousness before going into the military.  
However, he did not received treatment, as there were no 
psychiatrists in his community.  He reported problems with 
alcohol while in basic training.  He reported that his 
requests to see doctors during his active service were 
ignored.  The veteran felt that he should not have been 
accepted into the Army due to his anxiety.  

VA mental health clinic treatment records dated from July 
2000 to December 2001, which include home visit records, show 
that the veteran initially complied with his treatment.  
However, he soon began to drink again and discontinued his 
medication. 

The veteran was hospitalized at a VA medical facility from 
May to June 2002 after displaying a suicidal ideation and 
hallucinating about spiders.  He also reported voices telling 
him to kill himself.  He was noted to have opiate dependency 
in addition to his alcohol dependence.  He reported buying 
Percocet off the street for his back pain.  The diagnosis was 
substance-induced psychiatric disorder.  

Subsequent outpatient treatment records dated from June 2002 
to November 2002 show that the veteran continued to manifest 
symptoms of his alcohol dependency and anxiety disorder.  

The veteran was afforded a VA compensation and pension 
examination in May 2003.  The examination report indicates 
that the veteran's claims file and computerized medical 
records were reviewed in conjunction with the examination.  
The veteran reported a family history of alcohol-related 
problems and mental illness.  The examiner noted that the 
veteran was unable to provide significant information due to 
memory problems.  However, a review of his medical records 
showed that the veteran had been using alcohol since he was a 
teenager between the ages of 14 and 16.  His drinking 
apparently became worse in the early 1980s.  Since that time, 
he had been in numerous detoxification and rehabilitation 
programs for treatment of alcohol withdrawal symptoms and 
delirium tremens.  He also had a history of sedative abuse 
and marijuana use.  

The examiner noted that a review of the records shows that 
the first likely evidence of a psychiatric condition occurred 
in 1995 following a suicide attempt.  The first documented 
psychiatric admission occurred in July 2000 when the veteran 
was depressed following the death of a cousin.  The examiner 
noted that a review of the extensive medical record showed no 
evidence of any mental health problems prior to the 1990s 
with the possible exception of delirium tremens due to 
alcohol withdrawal.  In the numerous hospital records of 
detoxification from alcohol, there was no mention made of any 
history of mental health problems.  

On examination, the veteran displayed a mild dementia.  He 
did not appear to be actively depressed or manic and he 
denied any problems with hallucinations.  Similarly, there 
was no clinical evidence of active psychosis.  Pertinet 
diagnoses were generalized anxiety disorder, by history; 
depressive disorder, not otherwise specified, by history; 
alcohol dependence, presently in remission; and dementia, 
likely secondary to alcoholism.  The examiner opined that the 
veteran's alcohol problems predated his entrance into the 
Army.  It was also opined that there were no records to 
suggest that his alcoholism became worse in the service.  It 
appeared to the examiner that the alcoholism became worse in 
the 1980s, but there was no evidence for any problems with 
mood or anxiety prior to the 1990s.  The veteran's dementia 
appeared to be of relatively recent onset.  The examiner also 
opined that there was no medical evidence to suggest that the 
veteran's mental health problems were exacerbated by his 
military service or had their origin during the claimant's 
time in the military.  The examiner further noted that, given 
the time frame of the development of mental health problems, 
it appeared most likely that all of the veteran's mental 
health problems were directly the result of his long history 
of drinking.  There was no evidence to suggest that the 
veteran had any mental health problems which predated the 
onset of his alcoholism.  



Legal Criteria

In order to establish service connection for a claimed 
disability the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in active 
military service or, if pre-existing active service, was 
aggravated therein.  38 U.S.C.A. § 1131 (West 2002); 38 
C.F.R. § 3.303 (2003).

Service connection may be granted for any disease initially 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

Where a veteran served for at least 90 days during a period 
of war or after December 31, 1946, and manifests a psychosis 
to a degree of 10 percent within one year from the date of 
termination of such service, such disease shall be presumed 
to have been incurred or aggravated in service, even though 
there is no evidence of such disease during the period of 
service.  38 U.S.C.A. §§ 1101, 1112, 1137 (West 2002); 
38 C.F.R. §§ 3.307, 3.309 (2003).  

Direct service connection may not be granted without medical 
evidence of a current disability, medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury.  See Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) 
(table)].  

With respect to claims filed after October 31, 1990, service 
connection may not be granted for alcohol abuse on the basis 
of service incurrence or aggravation.  38 U.S.C.A. §§ 105, 
1131 (West 2002); 38 C.F.R. § 3.301(a) (2003); VAOPGCPREC 2-
98.  

The law does not preclude a veteran from receiving 
compensation for an alcohol or drug abuse disability acquired 
as secondary to, or as a symptom of, a veteran's service-
connected disability.  Allen v. Principi, 237 F.3d 1368 (Fed. 
Cir. 2001). Compensation is precluded only for (a) primary 
alcohol abuse disabilities (an alcohol abuse disability 
arising during service from voluntary and willful drinking to 
excess), and (b) secondary disabilities (such as cirrhosis of 
the liver) that result from primary alcohol abuse.  Id.

Psychiatric Disability

The service medical records show that the veteran was found 
to be normal on psychiatric examination.  They do not 
document the presence of any psychiatric disorder.  In fact, 
there is no medical evidence documenting the presence of any 
psychiatric disorder until decades following the veteran's 
discharge, nor is there any medical evidence of a nexus 
between any current psychiatric disorder and the veteran's 
military service.  Moreover, the VA physician who examined 
the veteran and the extensive records in the claims folders 
in May 2003 diagnosed anxiety and depressive disorders by 
history only and attributed the veteran's dementia to 
alcoholism.  

The evidence of a nexus between any current psychiatric 
disorder and the veteran's military service is limited to the 
veteran's own statements.  However, as a layperson, the 
veteran is not competent to render a medical diagnosis or an 
opinion concerning medical causation.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  

Accordingly, the Board finds that the Board finds that the 
preponderance of the evidence is against the veteran's claim 
for service connection for psychiatric disability.  

Alcohol Dependency

As noted above, service connection may not be granted for 
alcohol dependence on the basis of service incurrence or 
aggravation.  Although service connection may be granted for 
alcohol dependence if it is secondary to a service-connected 
disability, the veteran is not service-connected for any 
disability.  In Sabonis v. Brown, 6 Vet. App. 426 (1994), the 
Court held that in cases such as this in which the law is 
dispositive, the claim should be denied because of the 
absence of legal merit.

Accordingly, service connection is not warranted for the 
veteran's alcohol dependency.


ORDER

Service connection for psychiatric disability is denied.

Service connection for alcohol dependence is denied.



	                        
____________________________________________
	Shane A. Durkin
	Veterans Law Judge
Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



